IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                        NOS. AP-75,883 & AP-75,884 & AP-75,885



                   EX PARTE GEORGE DANIEL GRANT Applicant



              ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                   CAUSE NOS. 93-41138, 93-41533 & 98-01839
                    IN CRIMINAL DISTRICT COURT NO. 3
                          FROM DALLAS COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated sexual assault of a child and one count of indecency with a child. He was sentenced

to imprisonment for two terms of forty years and one term of twenty years. The Fifth Court of

Appeals dismissed his appeals. Grant v. State, Nos. 05-05-00920-CR, 05-05-00921-CR, 05-05-

00922-CR (Tex. App.–Dallas, delivered July 21, 2005, pet. ref’d).
       Applicant contends, among other things, that he was denied his right to appeal because his

waivers of appeal at his adjudication of guilt proceeding were involuntary. We remanded these

applications to the trial court for findings of fact and conclusions of law. On remand, the trial court

recommended that we grant. We agree. Accordingly, the trial court shall certify Applicant’s right to

appeal his sentences in cause numbers 93-41138, 93-41533 and 98-01839 in Criminal District Court

No. 3 from Dallas County. Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d
469 (Tex. Crim. App. 1997).



Delivered: April 2, 2008
Do Not Publish